Scientific facts of climate change: findings and recommendations for decision-making (debate)
The next item is the interim report by Mr Florenz on the scientific facts of climate change: findings and recommendations for decision-making.
rapporteur. - (DE) Mr President, Commissioner, Mr President-in-Office, welcome to the European Parliament. What prompted the European Union to set up a Temporary Committee on Climate Change? It was the right approach, to present an overall view of how we, the European Union, intend to deal with this issue. If we want to help at international level to ensure that this issue is kept on the agenda - as Stavros Dimas is successfully doing for the Commission - as the European Union, as the Parliament, we must state what our concept is; in other words, we need to state what our visiting card is on this issue. Ultimately, Europe must show how we are dealing with this issue, and what approach we are adopting in order to encourage other countries and continents to move with us in the same direction. That is why it is important to begin with the scientific aspect of this debate, and that is what we are talking about today.
Focusing on this aspect will never produce an attractive report because it simply deals with the status quo. It is not a matter of horse-trading: giving a bit here, taking a bit there. It is about focusing on the facts. We have brought together these facts in numerous thematic strategies, during which we invited two Nobel Prize laureates to Brussels and Strasbourg. Mr President, you organised an excellent event and delivered a very significant speech on climate change, which was extremely gratifying from my perspective and which encouraged me to redouble my efforts.
We have heard the views of numerous experts from international bodies all over the world, under the excellent chairmanship of my good friend Guido Sacconi who managed matters very well. We were also able to invite some critics, although unfortunately they did not all come, because they do not want to subject their criticism to international scrutiny. Producing criticism in print without being willing to subject it to formal scrutiny is hardly heroic conduct. I would have welcomed the presence of at least one or two critics willing to face up to international debate.
We have read many excellent documents. The Intergovernmental Panel on Climate Change (IPCC) was involved, and we also consulted the Food and Agriculture Organization, the United Nations Environment Programme, the climate conference of the Federal Republic of Germany, and many others, with the result that we now have the facts before us. This is not a combative sort of paper, as some of my friends have occasionally claimed; it is a status report as a basis on which to determine how we should proceed in future. The arguments clearly show that there is a scientific consensus with which we can now progress with our work. There is a consensus on how to assess the anthropogenic influence; that is covered in Article 3. We have sufficient information to state that the target of limiting the global average temperature increase to not more than 2°C above pre-industrial levels in future is important.
What, then, do we need to do in future? In Europe, we need to muster our energy for a new third industrial revolution based on the three pillars of sustainability, namely product sustainability, the social dimension and of course the economic dimension. This is not a burden; it is a massive opportunity which we must develop further as our vision.
One thing is certain: the climate debate is just a minor part of our problem. We must engage in a debate about sustainability. The fact is that in just 500 years, we are squandering energy which took millions of years to create, and we have absolutely no answer to the question of how our children, and our children's children, will be able to develop their energy sources in future.
That is the great opportunity. We need the courage to be creative. The Stone Age did not end because we no longer had any stones available. Let me tell you, the Stone Age ended, fortunately, because we politicians had courage: courage to seize the future, courage for our children, and courage for this planet of ours.
(Applause)
Many thanks, Mr Florenz, also for your kind words to the President. It is the exception rather than the rule for such kind sentiments to be expressed. As my role here is to be objective and neutral, I will refrain from making the point that very little praise tends to be forthcoming, especially from one's own political family. What has happened this morning was therefore quite an event!
President-in-Office. - (SL) Mr President, Mr Florenz, ladies and gentlemen, proof is now available that man shares the responsibility for the great changes to the climate system, and that these changes have already had a negative impact on nature and human society. It is also certain that if we do not act promptly and considerably reduce the emissions of greenhouse gases during this century the global temperature will continue to rise, which will lead to general damage and disruption.
The Fourth Assessment Report of the Intergovernmental Panel on Climate Change, released in Spain in November 2007, represents the most complete and the most credible scientific assessment of climate change so far. The report states that there is no doubt that the climate system is warming up, and that the increase in the average global temperature over the last fifty years has most probably been caused by the anthropogenic concentration of greenhouse gases.
The assessment reports on the situation which have been published by IPCC since 1990 show that the science on climate change and the consequences thereof has made considerable advances over the last few years. This can be ascribed to a number of factors: the ever-increasing evidence of the known change to the climate, the scientists' hard work, and an improved dissemination of scientific discoveries.
As has been stated in Mr Florenz's interim report, which in our opinion brings out some very important fresh formulations concerning the problems described that we know of today, the situation is enough to warrant the immediate creation and implementation of policies which will contribute to a reduction in greenhouse emissions. As we all know, this is why the European heads of state and government decided in March last year to send out a resolute message to the international community, with commitments concerning the reduction of greenhouse emissions.
The European Union is determined to meet these commitments with an integrated approach to climate and energy policy. Secondly, it will dedicate special attention to energy efficiency, renewable sources of energy, biofuels, to carbon dioxide capture and storage and generally a transition to a low carbon economy.
I should also like to remind you, ladies and gentlemen, of the latest decisions of the European Council. As I already mentioned, last year the European Union adopted resolute and large-scale commitments concerning climate and energy policy. Now, in 2008, it is time for action.
At the Climate Change Conference held in December last year in Bali, an important breakthrough was made with the beginning of the international negotiations process, which includes everyone, the developed and the developing countries. This process has been outlined in the Action Plan from Bali. The European Union is determined to further maintain its leading international role in the area of climate change and energy, and to preserve the necessary impetus in negotiations within the framework of the United Nations Convention, in particular at one of its next sessions this year in Poznan. The objective is to ensure that in Copenhagen in 2009, an ambitious, global and integrated climate change agreement is reached for the period following the year 2012, which will be in line with the European Union's objectives, that the global temperature should not increase by more than two degrees. The European Union will also contribute to this considerably by meeting the targets set out at the European Council's spring meeting in 2007.
The key challenge is that the transition to a safe and sustainable low carbon economy is carried out in a manner that will be in line with the sustainable development of the European Union, its competitiveness, a reliable energy supply, food security, and healthy and sustainable public finances.
Mr President, ladies and gentlemen, thank you for the opportunity you have given us today to discuss the interim report by the Temporary Committee on Climate Change, presented by Mr Florenz. I congratulate him on his excellent work.
The report confirms the European Parliament's support for an ambitious Community policy on combating climate change. Let me take this opportunity, Mr President, to thank all the Members of the European Parliament for their continuing support and vital contribution towards promoting our climate policy, raising public awareness and informing MPs from other countries. Mr President, I should also like to point out the important part you have played in promoting the EU's policy on climate change. I am sure that you and Members of the European Parliament will continue with the same commitment, so that in the two brief years we have ahead of us we can achieve an agreement by the end of 2009 in Copenhagen. We shall thus be able to deal effectively with this great threat to the planet. Both in the EU, where discussions on the climate and energy package of measures are intensifying, and in international negotiations, we must muster all our resources and cooperate as best we can. We must make use of the EU's head start, bearing in mind the Copenhagen Conference in December 2009.
Two factors have helped us reach the important decisions taken in Bali: Europe's position as world leader in combating climate change, and the scientific findings of the Intergovernmental Panel on Climate Change (IPCC). Thanks to these findings, many world leaders have accepted that there is indeed an urgent need to take measures. This series of scientific reports has now allowed citizens and political leaders, including Members in various countries, to better understand the scale of the challenge and the serious dangers we face if we do not intervene to stop climate change. I think we nearly all agree that it has indeed been scientifically proven that urgent, bold measures to combat climate change are needed. These measures are summarised in the interim report we have before us. This report puts across more clearly than ever before the scientific message given by the IPCC and other sources in 2007.
The scientific debate on whether climate change is caused by human activity has lasted for decades because of scepticism, which has prevented decisive measures from being taken. Now the debate is over. This does not mean that all the questions have been answered or that we have understood every detail; but we now know enough to conclude that the rapid adoption of ambitious measures is in our interests, in terms of energy security and in economic, environmental and social terms. Not only do we not have the luxury of waiting but, worse still, the time we have is very limited. If we are to restrict global warming to 2°C, the threshold above which we lose the ability to limit or reverse its environmental impact, greenhouse gas emissions should peak within the next 10 to 15 years at the most.
In the long term, to give us a good chance of not exceeding 2°C, global emissions in 2050 must be reduced to 50% of their 1990 levels. To achieve this, a radical change is needed in the way we produce and use energy. There must be a worldwide transition to a low-CO2 economy, and small but important changes are needed in many aspects of our everyday lives. What we need is nothing short of a green revolution.
The IPCC reports have made it clear that even with ambitious measures to reduce emissions some serious effects of climate change are probably inevitable. The international community must therefore be ready to deal with them. For this reason, support will be necessary, especially to the most vulnerable among the developing countries, which will face the gravest problems.
I now turn to the UN negotiations. We know we have little time at our disposal, since our overriding priority is to achieve an agreement in Copenhagen in 2009. Signing a substantial, comprehensive agreement that meets the ambitious targets set by scientific findings is a considerable challenge. Persuading our international partners to sign the ambitious agreement is our objective and will require a titanic effort. The EU must therefore remain faithful to its hitherto successful strategy. This means that we must achieve positive results at home and show our international partners abroad that adopting ambitious measures is neither contrary to their interests, nor does it hinder their economic development.
One of our challenges here will be to secure the participation of developed countries in an effort to reduce emissions to levels corresponding to the 2°C target. This means a 25-40% reduction in their emissions by 2020 from the 1990 level. Let me not beat about the bush. We call on the United States to rise to the challenge; instead of hindering progress, it must encourage it. As you will have realised during your recent visit to the United States, discussions in progress there have begun to move in the right direction, but obviously we still expect much more from them.
As well as working with developed countries, we must also work to achieve ambitious commitments on emission reduction from developing countries, especially the more advanced ones. There are many possibilities for reducing emissions; they entail significant additional benefits for energy security, human health, and development in general. Measures in this direction must be provided for and supported in the forthcoming 2009 agreement. Here, too, I believe, things are moving in the right direction. There is increased awareness of the need to take steps to combat climate change. At the same time, additional benefits are also becoming apparent, whether in relation to safeguarding energy, or human health, or economic development, which will not only be safeguarded, but will probably benefit.
The recent visit by Commission representatives to China confirmed that our Chinese counterparts are fully aware of their pressing obligation to take internal measures. They have already begun to take them and intend to continue their efforts. We must support them bilaterally and multilaterally. We shall have many opportunities during the coming months and next year to put across our message. For instance, there will be the G8 Conference and G8+5, for which the Japanese presidency is concentrating on climate change. Further opportunities will come with the initiative under the auspices of the UN for the world's leading economies and the EU's various bilateral cooperation programmes on climate change. We shall make use of all these opportunities. We shall persuade our partners that urgent measures must be taken and that sound, viable policies must be mapped out on energy and climate change. In our endeavour we must systematically highlight the scientific findings underpinning our actions; we must keep referring back to the consequences of inaction or inadequate measures.
As we know, the shared vision is to be the subject of negotiations in the context of the Bali roadmap. It is very important that the vision should be negotiated on the basis of the authoritative scientific opinions that we have at our disposal. We must insist that the negotiations should be conducted in the light of scientific findings. I am confident that together you have just as important a role to play as the Commission in putting this crucial message across to our partners, to our citizens and to their parliamentary representatives.
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioner, I am sorry I am late, but I was trying to keep my speed down in order to protect our climate.
Our main debate today concerns scientific data on climate change. First of all I wish to thank my colleague Karl-Heinz Florenz for his outstanding work and his constant devotion to this issue.
Ladies and gentlemen, scientific knowledge on climate change has now been established. In the opinion of a majority of experts on the subject, we can no longer entertain any doubts as to the fact that global warming is now a reality, and that it is largely due to human activities. A few dissidents question the reality of this phenomenon, without offering any genuine proof. The interim report by our Temporary Committee on Climate Change is the first phase in a process that will lead to a search for solutions.
Almost all of us agree that the increase in world temperature ought to be restricted to two degrees above pre-industrial levels, while bearing in mind that we actually ought to be aiming for an increase of less than two degrees. The debate on climate change cannot, however, be boiled down to a battle of statistics. When we talk about the climate, we mention the melting of the Arctic ice cap, desertification, global warming, displacement of animal species, and especially phenomena that could have catastrophic consequences in terms of human displacement.
This is a major challenge for mankind as a whole. The regions hardest hit will be the poorest countries in Africa, Asia and Central and Latin America, where environmental migration is envisaged. A new kind of refugee is set to emerge with the onset of extreme climate conditions. They will no longer be political refugees or economic migrants; they will be climate refugees. There is also a risk of a food crisis since there will be less cultivatable land. When supplies of drinking water become more scarce, tensions will rise, and wars could break out in a struggle for control of resources.
We have an immense responsibility here. It is no longer a matter of questioning the phenomenon of climate change, but for all of us to work together to find solutions and implement them. The Climate Action and Renewable Energy package presented by the Commission in January is also now being discussed by Parliament's Committee on the Environment, Public Health and Food Safety and the Committee on Industry, Research and Energy: emission quota trading system, sharing of the climate burden, capture and storage of carbon and renewable energies.
Members of our PPE-DE Group on these committees and the PPE Group as a whole are heavily involved. We are expecting many such debates, and are determined to work together to find a compromise at first reading. It is essential that Parliament and the Council reach an agreement before the European elections.
Ladies and gentlemen, the European Union has taken on the role of world leader in the fight against climate change vis-à-vis its international partners, and it must retain this role. If we do not take our role seriously to encourage the US and other countries, as you said, Commissioner, such as China and India, to join us in the fight against climate change, then who will?
Europe must be united and fully operational at the Poznań World Conference in December 2008, which will shape the agreement we hope to sign in Copenhagen in December 2009. This is a world challenge, but Europe is the power that can persuade its partners to join its fight, and we must make preparations for the future of our children and our grandchildren.
on behalf of the PSE Group. - (DE) Mr President, the Socialist Group moved that the Temporary Committee on Climate Change be established and when we tabled that motion we were more convinced than ever that we are at a decisive phase in terms of European and indeed international policy, for what we are expecting of this Committee is a Herculean task, not only here in the House.
The issues it is dealing with are - it must be said - a monumental task: a task, as we say in German, for an entire century. Indeed, they are issues which must be resolved this century, for if we do not do so, much will be irrevocably lost for future generations. I therefore welcome the fact that this debate has revealed an overwhelming consensus among Members of this House that we must make massive efforts to master the challenges facing us.
I would therefore like to join in the thanks expressed to Karl-Heinz Florenz who, as a member of a different parliamentary group but in his capacity as rapporteur, has presented a report whose contents we, as the Socialist Group, can certainly endorse. I am grateful too that, with Karl-Heinz Florenz and my colleague Guido Sacconi, we have two people from this House jointly steering the Committee, which in my view is a good sign that we can achieve a result based on a consensus. So much for the consensual issues: the question which in my view will undoubtedly arise is whether we will still be able to work together when it comes to substantive issues concerning the policy course that we should take, and when we start addressing points of detail.
I would therefore like to highlight two or three fracture lines which we will have to deal with. I do not want to go into the detail of the interim report, which I think is excellent; I would simply draw your attention to one example. A few years ago, we were all very enthusiastic when we said that, in reducing CO2 emissions, we wanted to move away from oil and towards renewable resources. We said that biofuels were the answer but no one realised at the time that the massive use of arable land for the cultivation of energy crops could lead to a shortage of farmland for the cultivation of foods.
When riots occurred some years ago in Mexico, when maize flour was suddenly no longer available or prices had risen dramatically, we - or at least I - did not immediately make the connection. Today, we know that we have to solve energy and climate problems but also combat hunger in the world. We need to reconcile these two aspects, and this is just one small indication that we are tackling an interdisciplinary task which will require us to demonstrate considerable resolve, and that includes the resolve to make compromises, including compromises elsewhere as well.
Europe is an industrial continent. The industrial structures which were established over the course of 50 or 60 years have been responsible for the damage to our climate. We need a change of course, but we all need to recognise that industrial structures which have been established over 50 or 60 years cannot be changed within two weeks by a parliamentary resolution. That takes time as well, so we will have to strike a balance between the very ambitious goals we are setting ourselves here.
Commissioner Dimas is right; we have no time to lose. We have to strike a balance between these ambitious goals, on the one hand, and what is feasible, in terms of a change of course, on the other. Both these aspects are crucially important, and both need a rational approach that is geared towards compromise. I therefore welcome the fact that the French Presidency has said that it is willing to try and produce a result by the end of the year. If we have the same willingness to compromise and the degree of commitment in the Council that is apparent here in Parliament, that gives me cause for optimism. However, if we see the same tactical positioning within the Council that we always see in this particular institution, we will lose time.
I have the impression that there is great readiness on the part of Parliament and in the Commission as well. If we have the same readiness in the Council too, and if all three European institutions work together, then before the European elections, we can achieve what Mr Daul has said: namely to signal to the public that the heads of state and government agree the broad policy outlines while the European Parliament does the detailed work. This division of labour is what is customary, and then it would actually be visible at last.
(Applause)
on behalf of the ALDE Group. - Mr President, if the interim report from our Committee on Climate Change does no more than state the obvious, that is no bad thing. For it confirms, in black and white, what most of us have acknowledged for some time. The science of climate change is incontrovertible. Permafrost and ice caps are melting, sea-levels and temperatures rising, largely due to human activity. Failure to act now means humankind will hurtle towards a tipping point from which there is no return.
The deadlines for climate policy are set not by the European Union, nor by the world community: they are set by nature. And the bottom line is that - despite commitments in Kyoto - global greenhouse gas emissions are growing faster than ever before, up by a quarter since 1990. Some scientists say CO2 concentrations have already gone too far. All agree the window of opportunity open to us to stabilise emissions and limit the rise in temperature to two degrees above pre-industrial levels will close within seven years.
Democracies are run by crisis management. Serious problems are often not tackled until they have to be tackled, and as Karl-Heinz Florenz points out in this excellent report we need to cut greenhouse gas emissions not by 20%, but possibly by up to 40%, depending on what deal can be made with third countries at the Copenhagen talks next year.
There are positive signs from the other big polluters, China and the USA. Beijing showed a new-found willingness to negotiate at the UN summit in Bali and all three US presidential candidates are committed to tackling climate change. What we must do - in the absence of further evidence, and with the resources at hand - is to approve the Commission's climate change package, and I salute the work that my colleagues Lena Ek, Chris Davis and Vittorio Prodi have done in this area.
We must also redouble our efforts to promote clean energy - and the amazing thing is this: we know how. Generating power from the desert sun, as a supplement to sources of renewable energy here in Europe, could speed up the process of cutting CO2 emissions at a stroke. Indeed, satellite-based studies by the German Aerospace Centre have shown us that, using less than 0.3% of the desert area of the Middle East and North Africa, enough high-voltage electricity can be generated to supply current and future demand in Europe, the Middle East and North Africa. It is not rocket science. It has been done for 20 years in California. Plants are now being built in Spain and Morocco to do the same.
If we could summon the drive and the determination, the guts and the grit, we could make the shift from oil while providing jobs, drinking water and better infrastructure for those bearing the brunt of climate change. We could combat climate change without having to turn off the lights.
Our aim should be to put Europe's money where its mouth is, to invest money in high-voltage solar thermal power generation and political capital in the human relations across the Mediterranean Sea to make it possible. We could find no better ammunition for use in negotiations with the UN to get a progressive international agreement in Copenhagen.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Mr President, I would like to express my thanks to Karl-Heinz Florenz for the very good cooperation in the Temporary Committee on Climate Change. If we take the Florenz report and say, 'this is the state of play in the climate policy debate in the European Parliament', we might conclude that there is a wonderful 'climate' among Members here in the European Parliament, were it not for the fact that - like the Beagle Boys in the famous cartoons, whom we call the 'Tank-busters' in German - a very different agenda is being pursued in the same place at the same time!
Unfortunately, in parallel to the Temporary Committee on Climate Change, climate policy is being pursued in the European Parliament's other committees as well: in the Committee on Industry, in the Committee on Environment and in the Committee on Development. In these committees, our colleagues often arrive at very different outcomes; they do not conclude that we are at the dawn of a 'green' revolution, a second or third industrial revolution.
Let us take the controversy over the regulation of CO2 emissions from cars as just one example. What is being put forward at present in this context by Mr Langen, the rapporteur for the Committee on Industry, has nothing to do with ambitious climate policy or the effort to guarantee energy security through efficiency technologies, which is what we are prescribing for the car industry in Europe. The ambitious new dawn which is championed by Mr Dimas has been consistently blocked by various majorities in the European Parliament for the last one and a half years.
I would like to know what has happened to the spirit of the broader climate debate in this controversy over cars. Here, it is not my Group that should put its hand on its heart; those who are applying the brakes here are distributed among all the other groups in this House.
Let me make one further point: emissions trading will be an important issue in Poznań and Copenhagen. The Commission should ensure that we achieve a 20% reduction in Europe. That was the proposal made by Angela Merkel when Germany held the Council Presidency, and yet as soon as the Commission tables its proposal for emissions trading, Members spring into action yet again as the parliamentary arm of the industry lobby in Europe, with the result that the negotiations focus not on achieving ambitious reduction targets but on achieving exemptions even before the rules have been established.
Mr Florenz's report is a good report. The fact remains, however, that what we are voting on today has nothing to do with the reality of climate policy in the European Parliament.
on behalf of the UEN Group. - Mr President, I too should like to add my voice of congratulations to Mr Florenz and say how fortunate we are that we have a man of his ability leading this debate and to compliment him on what he has produced so far. We are often accused of being remote in this institution, of not being in touch with our people, but on this occasion the EU is working for its citizens. It is no coincidence that 95% of European citizens believe in the importance of protecting our environment. Over two thirds believe that policies tackling climate change should be initiated at European level.
My country, which is a small island, cannot solve or undertake to tackle climate change alone, just like any other country. In the Reform Treaty, which is a very prominent subject of debate in my country at the present time, the European Union has outlined measures which will see the 27 Member States combating climate change, united together. The European Union constructively facilitated the UN agreement breakthrough in Bali last December, with all parties now recognising the urgency of action.
We must accept the difficulties that we are facing; the scientific evidence is now overwhelming. Climate change is a serious global threat. It is going to cost us. Are we seriously willing to sacrifice not only our climate and planet, but also our economies? Continued inaction will eventually cost us up to one fifth of our annual gross domestic product, but real action will mean a 1% spend.
Are we also willing to subject our climate to the point of no return? Already scientists inform us that the last decade was the warmest on record and that 2007 was one of the top 10 warmest years. Let us not forget our achievements and goals in Bali. We need to continue to deliver a road map of cohesive solutions to the threat of climate change, ensuring that Member State flexibility is at its heart.
on behalf of the GUE/NGL Group. - (SV) The content of this report is correct, but I would have liked to see more in the way of concrete measures to counter climate change. Despite this, of course, the report has the support of the GUE/NGL Group.
We note from the report that global emissions increased by 70% between 1970 and 2004, that the last decade was the warmest ever and that we face several tipping-points, for example the melting of the Greenland ice sheet. We therefore call for a 60-80% reduction in the EU's emissions by 2050. We call for climate-labelling of consumer products and measures to counteract the considerable emissions generated by the EU through imports from other countries. We also appeal for a change in lifestyle patterns.
This is perfectly correct, but we must also make it easier for people to live in climate-friendly ways. For example, we must eat less meat and we must travel less by car and aeroplane. Unfortunately the EU subsidises the meat industry by huge amounts. Just as unfortunately the EU subsidises the construction of motorways, which only leads to increased motoring. Our measures to counter flying are also far from adequate. If we politicians do not create sustainable systems, we are not credible when we urge people to change their lifestyles.
As I have said, we should go further. We must have more concrete measures to bring about changes, and we must have higher reduction targets. We must also be self-critical and question the economic order which prevails in the EU. The EU is after all committed to the completion of the internal market and permanent growth. This only leads to more transport, and that is unsustainable.
on behalf of the IND/DEM Group. - (NL) First I thank the rapporteur, Mr Florenz, for the thorough interim report we have in front of us today. It is good to have all the relevant scientific information on climate change collected in this report. It can then serve as a useful step towards the final report by the Temporary Committee on Climate Change. I have nothing to add to the content and I have therefore not tabled any amendments.
A great deal is already known about climate change, but a lot of further study is needed, because many of the parameters are still not known. This report makes an active start with that additional study.
I cannot support the amendments by Mr Březina amongst others, insofar as they are admissible at all. As regards the amendments by Mrs Doyle and others, I shall follow the opinion of the rapporteur. Finally, I should like to wish Mr Florenz luck in drawing up the final report.
(CS) Mr President, the report we are debating today is a symbol of the arrogance and mainstream blindness of Parliament. It is dangerously close to suppressing freedom, democracy and solidarity with the weakest in society. In regard to freedom of thought, there is nothing worse than insisting that only one scientific opinion is correct and denouncing other ideas. In regard to democracy, there is nothing worse than giving political blessing to such an opinion and trying to control people's lives accordingly. In regard to solidarity with the weakest, there is nothing worse than pouring foodstuffs into car petrol tanks and watching people die from hunger. Such policies will not save the planet. The only winners will be the producers of subsidised rapeseed and manufacturers of windmill components. Taking into account that the report attempts to suppress the exchange of opinions, dictates what the scientific results should be and overlooks the needs of the poorest in society, in no way can I give it my support. I think that the Temporary Committee on Climate Change should be immediately dissolved. In conclusion I just want to say that I come from the Czech Republic and I can proudly say that, unlike other politicians, President Václav Klaus's thinking has not become warmer and his brain has not become green.
Thank you, Mrs Bobošíková. I will try harder to pronounce your name correctly in future. I think we are all on a learning curve, not only the President but undoubtedly the speaker as well. Thank you, Madam.
(ES) Mr President, I wish to thank Karl-Heinz Florenz and the entire working group for having brought in such high-level scientists to work on this issue. I think it is the first time that scientists have worked alongside Members of this House. This is an asset that must not be discarded since it is clear, as the scientists have stated, that we face enormous uncertainty in the shape of climate change. In other words, science is progressing and is changing its opinions as it goes, and thus we cannot turn science into absolute truths. What does this mean? It means that if scientists, in their work, are constantly reviewing their findings and we are following along behind, then we must also be flexible and adapt our solutions to the changes in knowledge.
This symmetry between ever-increasing knowledge and our own flexibility is very important. Thus one of my concerns is the enormous confidence we have in ourselves in Europe. Doubt and uncertainty form the basis of scientific work, and of getting it right in this case. I think we have to be aware of the fact that there may be other countries, those we are criticising, that are doing the right thing in certain areas.
I say this, and I must reiterate that I support the project, for I believe that the concepts of complexity and impact must be taken into consideration, and this is borne out by what has happened to us with biofuels. We must also be ruled by absolute discipline in relation to environmental impact, economic impact and feasibility of the solutions.
Since the aim of this document is not to provide solutions, however, I continue to support it. Nevertheless I would also say that we must apply a combined policy, and here the document must move one step forward in the second part, with decisions taken from above at state level, without neglecting the fact that climate change is an issue which must be solved by adaptation at local level.
We must therefore start contemplating a policy of broad climate change knowledge from above, in combination with a policy operated from below, in industry, in economic sectors, in agriculture, in our various territories, to allow each country to draw up its own project in line with the general project.
(IT) Mr President, ladies and gentlemen, I too of course add my voice to those of my fellow Members who have expressed thanks and appreciation for the work done by our rapporteur, Karl-Heinz Florenz. I would also like to thank, informally, all Members and political groups who are working and have worked very intensively this year for the Temporary Committee on Climate Change which has genuinely forged a very strong, staunch climate of unity beyond the fringe areas of discord which do nevertheless exist.
This gives me reason for hope because a summary of all the material we have gathered already and the material we are gathering for the final report will be forthcoming, and this will, in short, allow us to pass on a healthy legacy to the future Parliament which it can use to carry out the work it must do in line with the truly overarching vision which is so necessary on this matter.
What we have today is the first chapter, the placing on record of the state of scientific knowledge on this issue. We should be clear that this does not mean that the Intergovernmental Panel on Climate Change (IPCC) is a scientific movement, but a forum where, following years of work, all scientific literature on the subject has been considered and a summary, an audit, has been made, reaching levels of probability in various areas, various assessments, which have very rapidly attained almost 100%, an unprecedented state of affairs, I believe, in the history of science.
I believe that this is also of concern from a wider point of view; it could be regarded to some degree as a model for establishing an intelligent relationship, if I may be so bold, between scientific knowledge and political decision-making in respect of the extraordinary complexity of the issues facing the world today.
Climate change is happening, it is happening fast, and therefore we must act promptly and, as Karl-Heinz rightly said, it is not only a problem but an opportunity. This knowledge is precisely the basis upon which, in the space of one year, Commissioner Dimas, the world political climate has also changed, and global warming is not the only thing to have happened. The world political climate has changed, culminating in Bali with an acknowledgement by everyone of the validity of the IPCC research and, in recent months, of truly important changes in the positions taken by leaders.
Some of our work also involved carrying out several visits to China, India and recently to Washington in the United States, and we were able to seize upon what, as you noted, the Presidential candidates have stated very clearly, namely that there will be a very different commitment even in the United States over the coming months which really gives rise to hope for the international negotiations which are due to conclude in Copenhagen in 2009.
I agree with you on that point and we are producing results which were unimaginable only one year ago.
(IT) Mr President, ladies and gentlemen, thank you Commissioner for your continued attendance. As a scientist I can only welcome the fact that the picture in terms of science has finally been accepted and acknowledged, even in high-ranking political bodies such as this. As Vice-Chairman of the Temporary Committee on Climate Change, I am satisfied with the initial results of the joint work and I congratulate the rapporteur, Mr Florenz, my colleagues and the Chairman, Mr Sacconi.
Personally, however, I fear that all our goodwill will not be enough to resolve the serious problems which we face. I am thinking especially of the catastrophic outlook predicted by climate change for problems which are already very difficult, such as poverty, public health and access to natural resources, chief among which is water, and I believe that, once the first step on this journey of discovery into this phenomenon has been taken, namely the drafting of this initial report on scientific evidence, we will in all likelihood be choosing to accept a mission impossible.
This mission will be to give grounds for hope, to come up with achievable plans for a future which is not built solely on conflict and inequalities and to offer a vision where science helps us to even out the imbalances which mankind has created or helped to exacerbate. What we should tell our fellow citizens is this: we will accept this mission and in doing so we will make a leap forward for civilisation.
Mr President, at first sight this report may seem like a technical one, simply summarising the science as we know it. But make no mistake, this report is also a deeply political one and it is a call to arms, because the fact is that this report demonstrates the urgent need for a complete revolution in the way we run our economies.
Knowledge brings with it responsibility and to know what we know about the realities of climate change and yet to fail to act in a commensurate way would amount to nothing less than a crime against future generations.
So the logic of the report is this: that the EU's 20% emission reduction target is quite simply incompatible with the science on two degrees; that we must therefore move unilaterally to make at least 30% domestic reductions now; that we must respond to new facts - just last month a leading climate scientist, James Hansen, warned that current targets are far too weak and that we must commit far more resources to helping developing countries adapt, with all the revenue from the ETS auctioning being ring-fenced for climate action.
The good news is that the EU is uniquely well placed to take the lead on climate change and that, if we were to take up that challenge, we might also find that our own institutions are revitalised and that the EU is reconnected with the citizens it is supposed to represent.
(PL) Mr President, for some time now I have listened with alarm to pseudo-scientific arguments put forward in the very heart of Europe. I refer to presentations made in this House, from which wisdom based on sound scientific evidence is supposed be disseminated to the entire world. In fact, however, there are just as many scientists who maintain that we are not in a position to influence climate change with the means currently available as there are scientists who maintain that we can do so.
Imagine for a minute that the first group is right, ladies and gentlemen. If that is the case and we devote enormous resources to alleged climate change, thus affecting humankind's well-being, notably in Europe, we shall be condemning the nations of Europe to a steep decline in relation to other nations that will develop faster in the meantime.
I can assure the House that the Chairman of a parliamentary committee only takes account of the opinions of one set of scientists, and if Commissioner Dimas does not refer to all known scientific work on this subject, thus allowing a myth to arise, I shall protest in the strongest terms. I shall do so because action of this sort must be taken only and exclusively on the basis of conclusive scientific evidence.
(IT) Mr President, colleagues, my great thanks go to the rapporteur, Mr Florenz, because he has worked hard and has assessed several months' work by the Temporary Committee on Climate Change under the expert chairmanship of Guido Sacconi. The key political point which leads me to agree with the Florenz report is the acceptance of the Intergovernmental Panel on Climate Change (IPCC) as a body and therefore of the UN and the Bali Conference guidelines. Note that this is not just a scientific point, but a point of democracy; it is a forum for world democracy.
Now the issue before us is that if Europe seeks to be a credible, driving force in the post-Kyoto agreement we must have our house in order. The package of measures set out must be approved within a specific period, and in line with the Bali undertakings, in other words the package must be one which abides by the commitments, as well as being transparent, in place and verified.
It is essential that we prevent exceptions and derogations which give rise to non-credibility within Europe and in relations with others. We must prevent any jiggery-pokery by Member States and the business world, in other words we must be serious!
Mr President, I agree with Mr Pęk. Many eminent scientists from around the world signed the Manhattan Declaration on 4 March this year. Amongst other things, it states that 'there is no convincing evidence that CO2 emissions from modern industrial activity has in the past, is now, or will in the future, cause catastrophic climate change'. Last week, another 31 000 scientists endorsed that view in the Oregon Petition.
This is no longer the odd dissenting voice, and Nigel Lawson, a member of the House of Lords Committee on Climate Change, also agrees that the debate is not over. Before we commit ourselves to enormous costs by way of climate taxes, carbon trading etc. at the very time when we are being warned of a likely global economic recession, we must listen to both sides of the debate and make absolutely sure who is right.
Mr President, for once I come to the House with good news: global warning has stopped. 1998 was the warmest year in living memory. For the last 10 years global temperatures have been static or falling. The recent modest warming is comparable to what occurred in the medieval warm period; before that, in the Roman Optimum; and, before that, in the Holocene Optimum.
Temperatures today are below the maxima of the last 2 000 years. Increasing doubts are being cast on the role of CO2. Since 1850, average temperatures correlate well with solar cycles but very poorly with atmospheric CO2. The pattern of warming, both geographically and over time, is wholly different from that predicted by computer models.
The greenhouse models predict maximum warming in the high atmosphere, but observations show that what little warming there is is at the surface and largely a result of the urban heat-island effect.
The greenhouse effect of CO2 is logarithmic; that is, it is a law of diminishing returns. In greenhouse terms, the atmosphere is already saturated with CO2 and further emissions will have little effect.
The sea-level is rising no faster than it always has, about six to eight inches a century; the global ice mass is broadly constant; severe weather events are no more frequent than they ever were; species extinction is driven not by global warming but by loss of habitat, and especially by the drive for biofuels. Recent studies show that polar bears are doing very well.
Climate hysteria is increasingly remote from reality. We need to rethink our policies before they do any more damage.
(Applause)
(DE) Mr President, Mrs Harms, tank-busting is actually a positive thing in a pacifistic sense! The scientific facts are well-known: the climate change that we are witnessing today has much to do with human activity. In that respect, the achievements of the Temporary Committee are therefore exemplary.
What perturbs me about this report, however, is its threatening undertone. I am perturbed that absolutely no space is given to divergent scientific opinions. The fact is that whenever politics claims to be infallible, it gets something wrong. The report talks about heat waves of unprecedented magnitude and about species extinction of up to 70% being caused by climate change. It says that almost every region of the world will be adversely affected. These assertions are based on projections from long-term modelling, but they cannot be ascribed so simplistically to human-induced climate change alone.
Against this background, I think it is scandalous for our Parliament that amendments tabled by Mr Březina which draw attention to precisely this situation are to be declared inadmissible. Mr President, I would ask you specifically to declare Amendment 15 admissible. Environmental protection is not well-served if certain opinions are suppressed simply by means of administrative procedures. An exaggerated threat will trigger policy measures which lead to a skewed view of political priorities. One example is the assertion that climate change should become a priority in development assistance. However, AIDS, malnutrition, malaria and earthquakes are more pressing problems today, and this is where we should be deploying our political resources.
In Europe, too, the debate about climate change has reached a dimension which is putting social achievements at risk. Already, a family in Germany is paying more than 40% of the electricity price to the state, and at the petrol pumps the figure is now between 55% and 78%. The new emissions trading scheme will drive up electricity prices again by at least 30%.
I advocate a rational approach to the issue of climate change, so that we can then identify solutions which are socially and economically compatible. The amendments tabled by Mr Březina would offer a number of starting points, and I would ask you for your support.
(Applause)
(NL) I would like to thank Mr Florenz. He has produced an excellent report. The climate change debate is very emotional, rightly so of course. However, today we have to opt for a sensible approach. In the next few months we shall be working intensively on climate change and many ambitious measures are on the agenda.
It is very important for Europe to demonstrate its credibility before Copenhagen and to reach agreement on the climate package. That can only happen if we have a common basis and that basis is knowledge. Mr Florenz can take credit for having set out the scientific consensus. The starting point for our policy is the Intergovernmental Panel on Climate Change (IPCC) findings. Thousands of scientists work together in the IPCC. It is a fact that the earth is warming up and it is also a fact that the warming is to some extent caused by human actions. In order to keep climate change within the limits, we have to reduce greenhouse gas emissions by 60 to 80% before 2050. That is no easy task. There are important interests involved. Of course clean production can bring in a lot of profit and employment and it is also good that this way we shall end our reliance on oil and enter the world of sustainable energy. However, the transition to a low-CO2 economy is not easy.
Two things are therefore important. Firstly, the policy must be knowledge-based and that does not mean, Mr Pieper, that the consensus in the IPCC is set in stone. We can expect the IPCC to be open to criticism and well-founded arguments from the sceptics, because that helps knowledge, and so our Group fully supports paragraph 10.
The second point is that long-term public support is needed. To make it possible for the public to support firm measures, we are asking for the basic scientific points to be set out in a brochure available to the public, so that everyone can be aware of the challenges we face. That way we can deal with the challenges together. I expect this report by Mr Florenz to be the basis for us to take more joint action and to establish a good policy by 2009.
(SV) Mr President, let me also congratulate Karl-Heinz Florenz on an excellent report. I would point out that it has very strong political and symbolic significance, which is manifested not least in the fact that the leaders of the three big political groups introduced the debate.
We all agree with the content of the Florenz report. It is also written in such a way that ordinary Europeans can actually read the text and understand what we mean. Its clear and instructive presentation is a further positive aspect which I am keen to highlight.
However, problems still remain which we need to discuss. I urge you to support the amendments relating to the sea and the 1.5° rise in sea surface temperature. We also need to look at questions of public health. We shall be addressing that in the next report. I expect some sound ideas to be presented in that area. We MEPs now have a chance to show that we are determined and serious in our commitment on these issues. Avril Doyle and I are both rapporteurs on emission rights trading. If we are all serious on the things said today ahead of the vote, then we expect strong support for the proposals we shall be putting forward in our various committees.
Finally, I would point out that we are in the middle of preparations for the Copenhagen Conference. These preparations must proceed in an entirely different way, in cooperation between Parliament, the Council and the Commission and together with the developing countries. There are only 18 months to go.
(EL) Mr President, I, too, congratulate Mr Florenz on his report. How excellent that it should be based on the scientific findings of the competent UN committee and that it should highlight the need for more and better information for citizens.
However, ladies and gentlemen, Commissioner, let us move from findings to action. We must adapt our policies to the measures proposed by science. We need cleaner fuels and cleaner cars. We know of your struggle, Commissioner, even within the Commission, against lobbies and interests that undermine the EU's efforts to be a world leader in the fight against climate change. The vast majority of the European Parliament is an ally. It will support a more ambitious effort on the part of the Commission and governments because human life and the protection of the environment are of considerably greater importance than the interests of certain business circles.
(PL) Mr President, I am not the first to congratulate the rapporteur on his excellent report, and I am sure I will not be the last. The international community recently received the Intergovernmental Panel on Climate Change (IPCC) document containing an extensive scientific study of global warming. We refer to it in our report and in our resolution. Most researchers accepted this document, namely the IPCC Fourth Assessment Report. So too did the majority of the governments of the 110 countries represented on the Panel. Nonetheless, voices are being raised questioning the validity of the document. They have been heard in this House too. It is therefore appropriate to begin by assessing the controversy.
Firstly, almost everyone now at least agrees that global warming is a fact, even if some corner of our planet happens to be temporarily colder than in the past. Due amongst other reasons to the IPCC report, it now seems to be accepted that global warming exists. Consequently, it is no longer so important to refer to further indications of the approaching Apocalypse linked to rising temperatures. On the other hand, explaining and proving the reason for the rise in temperatures is certainly necessary.
I would ask the House to remember that the majority of scientists who have researched this problem seriously believe that responsibility for global warming rests mainly, though not exclusively, with human beings. This is particularly true in relation to greenhouse gas emissions. It would be worth devoting further effort to documenting and proving this theory. Research into the causes of warming should certainly continue, and this should be the main conclusion of our deliberations.
Nonetheless, it is most important for us to bear in mind that it already seems very probable that greenhouse gases produced by human beings are the main cause of global warming, so action is therefore called for. That is why the European Union assumed the role of world leader in limiting emissions. Consequently, it is particularly important for us Europeans to achieve a global agreement on this issue in Poznań and Copenhagen. We must remember that we cannot save the planet on our own. To abandon our own actions now, however, would be unforgivable. We cannot abrogate our responsibility to civilisation.
(FI) Mr President, there is well established and recognised data on climate change worldwide, and the human origins of the current global warming trend are beyond any serious scientific doubt. This is what Mr Florenz states in his report at the beginning of his conclusions. The purpose after all of drafting this interim report was specifically to establish a common basis for the final version.
The work of the Committee and Parliament needs to be firmly anchored to the Fourth Assessment Report of the Intergovernmental Panel on Climate Change. There is very clear consensus in this report that the global average temperature must be stabilised so that it does not increase by more than 2°C. This is also a way to take account of the economic, ecological and social impact of climate change.
The facts are on the table, as Mr Florenz said. Now it is a matter of how we understand what we read - what our reading skills are like. That will be evident this year when we discuss the package of laws the Commission presented to us. I would like particularly to stress that, as this is a matter of the ecological, economic and social impact on climate change, we should focus more on the issue of energy efficiency. I hope the Commission will in its future activities make a special issue of the potential for increasing energy efficiency. As saved energy is the cheapest energy it is also ecologically the best way of combating climate change, and so on this point I hope that there will be new proposals and stimuli from the Commission.
Mr President, we are discussing here an excellent interim report on the scientific facts of climate change by the rapporteur of the Temporary Committee on Climate Change, Karl-Heinz Florenz. I would like to thank him for the huge amount of work he has put into this, and all colleagues on the Temporary Committee across the House.
For legislators to ignore the peer-reviewed opinion of the overwhelming majority of scientists in the field of climate change throughout the world would be a combustible mixture of arrogance, irresponsibility and complete dereliction of duty. We are the decision-makers. We have a democratic mandate from our citizens and on this, the most pressing issue facing the world community today, we cannot be found wanting even when, or especially when, the decisions before us are extremely challenging.
I would urge our dear colleagues who could loosely be termed 'climate sceptics' to travel this road with us, if only on the basis of the much abused but very important concept of the precautionary principle. Yes, the science is complex and dynamic, but with a ratio of five to one of the scientific community supporting the case we make, we must challenge, we must question and above all we must respond - and respond adequately - to the peer-reviewed work of some of our best and brightest in the fields of climatology and meteorology.
More than two thirds of the world's surface is covered by oceans and three quarters of the world's mega-cities are by the sea. More than 97% of the planet's water is contained in the oceans and fish supply the highest percentage of the world's protein consumed by humans, on which 3.5 billion people depend for their primary source of food. As man-made greenhouse gas emissions rise, the scientific prediction is that dramatic changes such as warmer oceans, melting of the poles, rising sea levels and ocean acidification will pose severe threats to marine ecosystems and the fishing community.
As I put on my hat as Vice-Chairwoman of the Committee on Fisheries, I would urge that its considered views be taken on board in this interim report today. Two quick points: it was a serious omission not to have included members of the Committee on Fisheries on the Temporary Committee on Climate Change and, secondly, I regret that the Temporary Committee felt unable to accept the opinion of the Fisheries Committee.
In conclusion, there is a series of amendments emphasising the scientific impact of the consequences of climate change on the world's oceans. I would urge colleagues to support these amendments, as Parliament's decision-making report should be as comprehensive and as integrated as possible.
(DE) Mr President, Commissioner, ladies and gentlemen, I would also like to start by expressing my warm thanks to our rapporteur for his work. The report - as the previous speakers have said - relates entirely to the scientific facts concerning climate change, which were discussed in detail with world-renowned experts during the thematic meetings.
The agriculture and forestry sector is one of the industries hardest hit by climate change and therefore has a strong interest in effective climate protection measures being adopted at global level. The involvement of all countries, especially the developing countries, in the post-Kyoto process is essential. It is also important to underline that agriculture is by no means a driver of food prices: in the price of a bread roll, for example, the wheat used to make it accounts for less than 2% of the costs.
It is also well-known that renewable resources for crop-based fuels do not release any more CO2 than was stored during their growth, which means that they are indeed CO2-neutral. It has also been recognised, on the basis of sound research findings, that humans are partly responsible for climate change. For that reason, it is important to conduct more intensive research as well as to save energy through more efficient use. Let us take heart from the fact that it took 3 000 years for it to be accepted that the Earth is a globe and not flat.
May I appeal to this Parliament to engage in serious debate which recognises that climate change is a global problem; it is a macrosocial problem which cannot be resolved by means of sectoral policies in individual EU Member States. A solution can only be achieved worldwide, and the European Union should certainly take a leading and mediating role in combating climate change.
(LV) Mr President, ladies and gentlemen, first of all I would like to congratulate the rapporteur on his clear and unambiguous position, which, on the basis of the results of scientific studies, acknowledges that global warming is really happening and that it is caused by humans. We ought to remember that a few years ago many influential politicians, including leaders of certain major powers, were still trying to deny this. The report goes a step further and rejects, as scientifically unfounded, statements to the effect that global warming is not occurring and that these are only natural variations in temperature. This report once again demonstrates that the EU is a world leader with respect to global warming. This is no cause for elation, however. In order to keep global warming within the bounds of 2%, according to current estimates the volume of CO2 emissions will need to be reduced by at least half by 2050. In this context, the statement in the report to the effect that nearly all the EU Member States have made good progress in meeting the Kyoto targets is over-optimistic. In the period from 1990 to 2005 the 15 older EU Member States reduced their emissions by only 2%, and it is very unlikely that in the remaining five years they will reduce their emissions by a further 6%, in order to achieve their collective Kyoto target. It is only thanks to the fact that the newer EU Member States have reduced their emissions considerably more quickly that the EU as a whole can claim world leader status in this sphere. It is expected that the newer EU Member States will reduce their CO2 emissions by 21% by 2010. It is only this fact that enables the EU leaders to talk about the apparently ambitious target of reducing emissions by 20% by 2020. Of course, this target is to be welcomed, but it is important that the largest polluters should achieve the greater part of this reduction. It is not acceptable to allow the efforts of EU climate change policies to be based only on the existing achievements of the newer Member States and isolated older ones, and to place an additional burden on them, while at the same time making allowances for the largest polluters. Regardless of the allocation of emissions reductions among the EU Member States, however, we will not achieve anything unless worldwide agreement is reached and countries such as the United States, China, India, Russia and others are involved in solving the problem. This issue must be a priority in EU foreign policy and climate change policy. Thank you for your attention.
(SL) We usually opt for changes and measures only if they are based on solid facts. In the Committee on Climate Change we have accumulated numerous data from many scientists. Most of the data indicate that the changes in eco-systems are the consequence of anthropogenic emissions and indicate possible trends for the future.
Whilst some are concerned and use the data as a threat, we must also see the good side of it, which is that we can still act. However, we must act quickly, responsibly, seriously, and in a coordinated manner: inside the Union first, and then also globally. We can succeed with international agreements only if we are sufficiently sensitive also in relation to the problems of third countries who are preoccupied with sustainable development issues, and many even with elimination of poverty.
An integral approach requires a change in our European heads, because until now, we have only been preoccupied with development, or primarily with the development of a low carbon society. However, we can reach international agreement only if we give equal consideration to both the measures to reduce emissions and the measures for modifying emissions, in order to bring them in line with the climate changes.
My thanks to the rapporteur for an excellent report, and I expect that, in this sense, our work will continue into the next year.
(HU) Mr President, I congratulate Mr Florenz on his outstanding report. The debate on the scientific basis of climate change is exceptionally important, because sadly we politicians often fail to take the facts into account, although facts are very persistent things. I agree with Martin Schulz that we should call a halt to the debate based on beliefs and consider the facts.
In Hungary, for example, the groundwater level on the Hungarian Plain between the rivers Danube and Tisza has fallen by 3-4 metres over the past 30-40 years; serious desertification has occurred, meaning that scientists have taken measurements and found that desertification is 50% due to climate change and 50% due to harmful human activity.
In short, let us give due consideration to what the scientists are saying. I also agree that the European Union cannot resolve this problem by itself; the USA, Japan, China, Brazil and the developing world must be partners in this undertaking. Thank you for your attention.
(FI) Mr President, mankind is to blame for climate change and man can also therefore help change its direction.
The EU's goal is to raise the amount that biofuels account for fuel for transport to 10%. That is a goal that must be achieved, furthermore. We need to do all we can to achieve it, including incorporating the use of peat as the raw material in biodiesel.
More money is needed for research so that the most efficient methods can be employed. For example, some studies show that energy production from algae is up to 15 times greater per hectare than production from grapes, palm oil and soya, so more research into this is needed. This is therefore one way we can reduce the use of palm oil and hopefully also stop it completely as it is by no means an environmentally friendly activity. We therefore need to take action in collaboration with the United States of America, China, India, and Russia.
(HU) Thank you, Mr President. If we want to achieve success in Copenhagen at the end of 2009, I believe there are two things we absolutely have to take into consideration, things that I myself have experienced in the course of visits to India, Bangladesh, China and California over the past few months.
First of all, we must make a genuine effort. In other words, it is not enough to pat ourselves on the back; it is not enough to talk of 10 or 20 or 30 or 40%. According to European Environment Agency figures, not only have carbon dioxide emissions not fallen since 2000, they have in fact risen somewhat, by 1%. The emissions trading system (ETS) is a great success and it is currently in the process of being reformed, but I believe that it would be worthwhile initiating similar reforms in the non-ETS system; perhaps the two systems should even be consolidated. I vigorously support the Council proposal to set 1990 as the base year rather than 2005.
The other very important thing is the Adaptation Fund. If we want to achieve success in Copenhagen, we must create the Adaptation Fund. The Stern report showed that unless there is an Adaptation Fund the other regions of the world have very little chance of avoiding the unpleasant consequences of climate change. Thank you.
(RO) Climate change already affects the European Union. In recent years, Romania, for instance, has been affected by drought, floods and hot weather. Some areas in Romania's South and Southeast region have started to turn into desert. The Union has undertaken an important role in the fight against climate change both as regards the reduction of causes and the adjustment to climate change.
The Lisbon Treaty includes provisions on climate change and I also appreciate here the clause of solidarity in case of natural disasters. Unfortunately, global governance in the field of environmental protection is decentralized and sometimes the coherence of overall decisions is lacking; 18 multilateral institutions are responsible with monitoring approximately 500 international agreements, of which 300 at regional level. The European Union has to have the role of leader in this field.
There are solutions. We need coherent actions on climate change, more ecological transport, research and development programmes, to adapt agriculture to adequate water consumption, reforestation and, especially, better waste management. I congratulate the Rapporteur.
(SK) Climate change has serious implications, not only for ecosystems, but also for the economy, public health, water and food security, as well as migration. The latest scientific studies lead to the conviction that human activity too has contributed to the global warming trend and therefore the onus is on our society to implement effective political measures.
I welcome the interim report by the Temporary Committee on Climate Change and its recommendations on the EU's future integrated policy on climate change, and I strongly support the notion that the global average temperature increase should be limited to not more than 2°C. In addition to that, the European Union should make the effort to reduce emissions in a way that would keep the temperatures well below this two-degree cut-off point. Making scientifically proven information available to the public and so contributing to increased public awareness on this issue should be an important instrument in climate change mitigation policies.
(EL) Mr President, Commissioner, let me first welcome the interim report on the scientific facts of climate change. I am particularly glad because it emphasises the fact that scientists agree on the seriousness of this problem. The report also brings out the major impact of the human factor, especially energy, on climate change.
The Fourth Assessment Report of the IPCC states that world CO2 emissions increased by about 80% between 1970 and 2004, and that these increases were due mainly to the use of fossil fuels. Given that there is an undeniably close link between the climate and energy planning, I should like to point out how necessary it is to create an integrated plan at European level so that we know what the most advisable and effective energy choices might be.
Mr President, listening to the debate this morning I feel the need to make a couple of comments.
First of all, the scientific evidence. There is no doubt that establishing the presence of global warming and its causation is a very complicated business. This is not a test-tube situation where an experiment can be done in a laboratory to prove something one way or the other. The evidence is based on long-term observations and very complicated procedures and of course there are some doubters, some scientists who have a different opinion. This is not new. Scientists are well known for differing in their opinions: let us not forget that even the causation of cancer by smoking has been doubted extensively by many scientists and they are still doubting it today. We all know of course what the truth is. The same of course has happened with thalidomide and the causation of phocomelia in human embryos.
The second point is that emphasis should be placed on a global approach because we all know that the countries which pollute the most, i.e. the USA, China and India, are doing the least about combating global warming.
President-in-Office. - (SL) I have followed with great interest your very lively discussion, which was a very good basis for the interim report provided by the rapporteur, Mr Karl-Heinz Florenz, for which I thank him, and congratulate him on it.
Your discussion was such that it would benefit any parliament. It was very involved; I understood it as a positive criticism, since every opinion is precious, including a critical one.
From your discussion I can summarise two basic conclusions. The European Union is and will remain a force capable of facing up to ... of course, in cooperation with all its global partners, to continue pushing for a serious confrontation on climate changes. And another conclusion, that the climate change is not just a problem, but it can also be an opportunity. However, we can deal with it effectively primarily by acting at a global level.
I should also like to say that, within the climate and energy bundle, the European Union is successfully and thoroughly preparing all those measures with which we can effectively counter the consequences of the climate change.
The transition to a safe and sustainable low carbon economy will influence numerous policies including the economy and people's everyday lives. Coordinated political measures are required in numerous areas of the European Union. This is where I would support your thoughts, that we have to stick together, not just concerning global decisions, but also to be unanimous regarding the details connected with these political measures.
I should particularly like to mention the synergies between climate change and energy. In this respect, harmonious European and national policies must be created in the area of research, development and innovations; we must encourage a sustainable transport system, enabling the member States to adopt the necessary measures in fighting climate change; we must improve energy efficiency, particularly that in buildings, as well as other sources of energy in all sectors, and keep informing consumers about the efficient use of energy, in order to reduce the social implications and also to make the most of new opportunities.
As has already been mentioned in Mr Florenz's report, the science on climate change is well established and recognised, and the fact that the current global warming is a consequence of human activity is scientifically irrefutable.
Allow me to briefly comment on your differing views on the scientific framework of the IPCC. On this matter I am in favour of respecting the field of politics. The European Parliament is an eminent political arena. Of course we should also respect the field of science, which is, however, committed to the ethical principles of research and scientific accuracy.
At the same time we should not forget the space of the citizen, the ordinary man, who will be affected by individual measures in terms of quality of his life, including when he is working out his family budget and planning his future.
I would particularly like to say that it seems important that the Temporary Committee on Climate Change, has, according to Mr Sacconi, been doing well and discussed climate change issues in a positive atmosphere during their sessions, and also that it has, by a large majority, adopted an interim report on scientific facts concerning climate change.
We particularly welcome the European Parliament's decision to extend the mandate to the Temporary Committee on Climate Change to February 2009. Mr President, we see this as a particular additional proof that in the sphere of climate change the European Parliament supports the ambitious policy of the European Union at an international level with its actions, taking care that its political decisions are backed with the latest scientific results.
We are also pleased with the announcement in today's debate that the debate on the climate change bundle will follow, which should mean a serious fulfilment of the commitments made by the European Council in March 2008.
Mr President, I thank all the speakers in today's debate for their very interesting interventions.
In particular, let me point out that the EU, either as the EU-15 or the EU-27, will meet the Kyoto target, and there is no doubt about that. Since I will be or hope to be a commissioner for another 18 months, I assure you that there is no way we can fail to achieve the Kyoto target. I say this because the measures we have already taken, and are taking now, ensure that the Kyoto target will be met. Now this is the least we should do in the coming years. For the record, the figures you supplied earlier are correct. It has to be said that the EU is reducing its greenhouse gas emissions, while other countries such as the United States are increasing them, and at a significantly faster rate than in 1990. In 2005, as you said, we were 2% below the 1990 level, and in 2006 a little short of 3% for the 15 EU countries, which have a collective target. However, as the EU-27, our success is ever greater, as we are roughly 8% below the 1990 level. At the end of the period the Kyoto Protocol has given us to fulfil our obligations, the EU-15 will be at least 8% below, and the EU-27 at least 11% below the 1990 level. Let us note that our decrease of just over 8% is very positive because it will help us to achieve the target for 2020 and beyond.
According to the interim report, scientific findings will play an important role in international negotiations because they will allow us to take bold measures. They will serve as a basis for assessing the suitability of the proposals to be tabled for negotiation during the run-up to the Copenhagen Conference.
The resolution reminds us of the dangers involved in uncontrolled climate change, which will affect human society in a variety of ways and will seriously impact our economies and cultural traditions.
The resolution quite rightly emphasises how important it is to avoid major disruptions to the climate, such as the drying-up of the Amazon tributaries and the collapse of large volumes of ice at both Poles.
I think it is equally important to highlight the likely consequences of climate change in terms of international security, food and water shortages, and disputes over control of resources and over movements of migrants. Pressure is steadily increasing on the international community because of environmental emergencies resulting from extreme weather conditions and violent conflicts caused by climate change. The recent food price crisis is the most palpable example to date of what may happen: reduced harvests in many parts of the world are caused by extreme weather conditions. Unfortunately, this situation does not appear to be temporary or exceptional; it is set to become integral and recurrent and cannot be controlled without drastic changes to agricultural policy and farming practice.
Allow me here to mention some other topics raised in the report. I will start with the reduction in greenhouse gas emissions through suitable action at national level in developing countries. There is a need for the support and prospects offered by technology. There must be funding to transfer technology and enhance the administrative capacities of these countries so that the reductions in question can be measured, recorded and verified. This idea is at the core of the Bali Action Plan negotiations. As was noted in Bali, any move on the part of the developing countries will depend not only on serious commitments by the developed countries to reduce emissions, but also on substantial efforts on the part of those countries to provide funding, especially for the transfer of technology and creation of the necessary administrative capacity.
It is important for the EU to take advantage of every opportunity for dialogue with the main developing countries, so that there is agreement on what exactly this means and how the EU can support such actions, either through cooperation in formulating policy, technical assistance, the transfer of know-how and the provision of incentives on the CO2 market, or through financial assistance. There are measures to be taken in all sectors, including action on emissions from energy use, and forest depletion.
I will turn now to the scientific aspect of this discussion. The Commission fully agrees that scientific findings should be made known to the general public. Consumers should be prepared and made more aware of how much greenhouse gas is generated by their lifestyle and consumer habits. This increased alerting of the public should, however, be accompanied by strong financial incentives for companies to reduce greenhouse gas emissions arising from the products and services they provide.
A transition to a low-CO2 economy is necessary on a global scale. This can be achieved only through systematic, coordinated measures to reduce emissions in all sectors.
The package of measures on climate change and energy now at the co-decision stage gives us a head start in the transition. It also enables us to show that an ambitious climate policy is both feasible and of broader benefit to our economies and societies.
We shall continue our highly constructive cooperation on this important package of policy measures and shall reach an agreement, I hope, as soon as possible this year.
To conclude, let me congratulate the European Parliament on its important contribution to the effort to combat climate change, and salute Mr Florenz for his excellent work.
I hope Parliament will continue in this constructive manner. May our cooperation and exchange of views continue, both on the package of measures on climate and energy, and on the international negotiations in the run-up to Poznań and Copenhagen.
rapporteur. - (DE) Mr President, Commissioner, Mr President-in-Office, many thanks for your closing words which are very encouraging. I think that we have been able to identify a consensus here in the House, and this consensus naturally obliges us to undertake further scientific studies and to eliminate the remaining doubts, for after all, in which area of human knowledge is there no room for doubt? That is something which, as rapporteur, I certainly want to see happen.
I am grateful for the praise which has kindly been expressed today, and I would like to pass it on to the staff behind the scenes who worked extremely hard on this report. Let me take this opportunity to voice my warm thanks to them once again.
Listening to today's debate might give the impression that we are arguing over CO2. Let me say this: we will have many other issues to argue about, for CO2 emissions are just the tip of the iceberg. Yes, they are a serious issue, there is no doubt about that, but the real challenge is how we deal with our sustainability strategies. How should we care for our planet Earth, which we hold in trust for our children? The energy sources that we are currently burning up took many millions of years to create, and we are squandering them in just a thousand years or so. The challenge, then, is how to make a litre of fuel go twice as far as it does at present. That is what we need to achieve, and then we will have fulfilled our task. That is the major challenge ahead: increasing efficiency in Europe, developing state-of-the-art technologies, using these technologies at home - that goes without staying - and also selling them profitably worldwide in order to create jobs. That is our opportunity, as I see it, and I would ask all of you to help us seize this opportunity with both hands.
Let me reiterate my thanks to everyone, but with an eye to the Rules of Procedure, I would like to draw your attention to one last point. From the very start of this debate, there has been a dire mistake in the translation of Article 10 which says that I condemn something. That is not at all in my nature. I may disapprove of one thing and another, but I never condemn anything. I shall not mince my words: I think it is important to point out that there is a problem with bad translation in the House, which is evident throughout this entire report, and I would like to draw your attention to the correctly phrased amendments in this area which have been tabled in the House.
I would like to thank everyone involved and invite you to work with us on the next and more difficult stage in this process, namely resolving the question of how we should now respond to these scientific facts.
The debate is closed.
The vote will take place at 12 noon.
Written statements (Rule 142)
, in writing. - To successfully tackle climate change, markets need to adapt so they reflect the environmental cost of carbon. Polluters must pay. We must use every type of policy instrument including VAT reductions, emissions trading, and subsidies to change the behaviour of consumers and businesses so they have more incentives to take eco-friendly options. As Sir Nicholas Stern has pointed out, the economic and social costs of climate change will be catastrophic.
Therefore, I strongly disagree with those in the House who deny climate change. They only need to look at the increasing number and frequency of natural disasters worldwide to see its impact. These disasters are clearly a wake-up call for us to take greater action.
The EU has a legitimate role in tackling climate change and it needs to set an example and provide guidance to other countries. We need greater dialogue with emerging economies India and China to ensure that their growth contributes less to global emissions than EU and US's has done over the last century. There is a strong case for technology transfer from the EU to developing countries so they can avoid carbon intensive industrial development and leapfrog directly to a low carbon economy.
in writing. - (HU) It is absolutely vital to take into account the facts of climate change based on the scientific evidence when making decisions in this regard. After all, the risk of taking the wrong decisions based on mistaken conclusions is at least as great as the risk of inaction. One thing is worth noting here: climate change is a fact that can be substantiated scientifically, and rapid and effective measures are urgently needed to remedy it.
Sober consideration of the scientific facts can also help us to assess how market-based environmental protection instruments can contribute to enhancing the quality of the environment. In our opinion, greater effort is needed on the part of the Member States to popularise market-friendly incentives. The creation of the emissions trading system, which approaches the issue of emissions reduction on the basis of market mechanisms, is a welcome development. The fact that the system works is proof that the market, competition and environmental protection are not mutually exclusive ideas.
In Hungary there are many examples that demonstrate how mistaken conclusions can result in wrong decisions being made. Biomass production in reality means burning timber; the harmful consequences of forced support for biofuels are becoming increasingly apparent. The measures put in place in these two areas do not meet sustainability requirements, and besides, they fail to offer a market-friendly response to the problem.
We would like to stress that climate change calls for measures to be initiated that not only take into account the scientific evidence, but also allow market mechanisms to play a role.
, in writing. - (FI) Mr President, our resolution on the scientific facts of climate change contains some important observations which it is difficult to disagree with. It nevertheless needs to be said that it also contains some irritating remarks. There are examples of these in the history of science which should serve as a warning. As a philosopher I do not regard it as entirely harmless for a politician to interpret scientific results, draw hasty conclusions from them and try and control them, let alone 'condemn' some other interpretations. What is the point of this and why must such things be stated as a general rule? This is a matter of our credibility, something we are going to need badly in our fight against climate change.
In point 5 it says that it is scientifically 'proven' that man is the main cause of climate change. The Intergovernmental Panel on Climate Change at no stage claims that. The report talks of probabilities. Man's contribution to warming over the last decade is a strong probability.
Point 7 stresses that scientific results 'clearly demonstrate how climate change will occur in the near future, following different regional patterns.' That is precisely what we do not know. Last week, in their declaration at Reading, climate simulators appealed for a need for supercomputers. The question of what sort of regional effects climate change will have cannot be answered by meteorologists at present, partly due to insufficient computer capacity.
Point 8 mentions that the deglaciation of Greenland and of the west Antarctic ice sheet are examples of tipping points of climate change. Data on deglaciation is very contradictory at present, however, because the thickness of the ice in core areas of Greenland and the Antarctic is actually increasing.
Neither would I accuse or condemn climate change sceptics and critics, as is the case in point 10. Politicians especially should not do so either: they should leave the matter for the scientists to debate.
, in writing. - (RO) CLIM can make recommendations and provide solutions for the future policies of the European Union in the field, recommendations and solutions based on clear scientific proof and, especially, on the firm support of the European citizens.
The scientific proof is unquestionable. Karl-Heinz Florenz' report is exhaustive, proving that scientific data are sufficient in order to make firm political decisions and initiate concrete actions not only at European level, but also at a global level, for drastically reducing the anthropic phenomena responsible for the climate change and mitigate their effects.
The research efforts must be continued, especially in the field of new technologies, renewable energy and biofuels, in order to find the necessary balance for maintaining economic competitiveness, social development and ensure food and energy security, which are essential for European citizens' wellbeing.
The scientific community and political representatives should join forces and support the activities of raising public opinion awareness and stimulating the participation of citizens in concrete activities, because the exchange of good practice, international, regional and, in particular, cross-border cooperation and dialogue, as well as direct involvement of citizens represent the most efficient means of fighting against climate change.
, in writing. - Mr President, ladies and gentlemen, in recent years the European Union has been one of the international actors that has shown the way in the development of a sustainable global climate policy. This is a position the EU must retain in the future too.
I would like to thank the rapporteur and the Committee for a successful report. It will serve to strengthen the view of the scientific basis which work to control climate change must rest on. It is worth noting that science and the knowledge it brings is continually changing as a result of new technologies and findings. Accordingly, we must remain open to all information on this phenomenon and, furthermore, respect differing opinions.
It is extremely important to react decisively to climate change. Until now, each of the four intergovernmental panels has had to review its predecessor's estimates of the speed at which climate change is taking place. The phenomenon has progressed faster than the Community's earlier estimates for it. Now too there appears to be a need to review the previous IPCC's estimates. Studies by the US space agency NASA show that the control of climate change will call for more radical action: the gas content in the atmosphere caused by climate change must be restricted more stringently to be able to avoid these radical changes.
The EU needs to take account of the growing scientific consensus that carbon dioxide emissions should be cut more dramatically to slow down global warming, as the IPCC recommended. Having looked closely at this development, I fear that the targets in the EU's climate package are not ambitious enough. The Union now needs to make far more determined efforts to establish eco-effective societies in the Union. Eco-modernisation must be the guiding principle for all the EU's policy areas. The ability to change in the face of this revolution will also be the main factor affecting the EU's international competitiveness.
, in writing. - (RO) The fight against climate change has become an ever more often present subject on the work agenda of international organizations. Starting with the 2007 Summit, when a 20% target was decided for reducing greenhouse gas emissions and the use of renewable energy resources by 2020, global warming has become a priority for every country in the world.
This decision was followed by other important international events such as the G8 Summit of Heiligendamm, the United Nations Council debate on climate change or the Bali Action Plan. Following these international events, a scientific agreement has been reached, according to which global warming tendencies are based on human activities, and the results of research and data collection are sufficient to initiate urgent action and political decisions for reducing gas emissions. It is essential to create the Adaptation Fund and the inclusion of forests into a new climate protection agreement aimed at avoiding further deforestation and carbon emissions caused by forest fires.
Raising public awareness by communicating scientific evidence of human impact on global climate will play a key role in obtaining the support of the EU citizens for political actions on reducing carbon emissions.
, in writing. - (ET) The climate is changing and it is doing so because of human activity. Forty years ago, when I took ice samples at the Antarctic research station, we were as yet unaware of that fact. Today the IPCC, which collates the work of thousands of scientists, has provided sufficient proof that climate change is happening, and our job is to act rather than to continue to provide proof. On that point I am in full agreement with the approach taken by the rapporteur, Mr Florenz.
The European Union must be ambitious and adopt a target closer to a 30% reduction in greenhouse emissions by the year 2020. Otherwise the matter will be complicated in anticipation of genuine contributions from other countries. It is odd that a higher forum votes unanimously on the detail of general targets but when it comes to targets for the content of CO2 emissions in car exhausts or several other specific measures it no longer ventures to be so ambitious. This is not how to tackle climate change effectively.
I support the proposals for amendments which focus attention on the need to make more detailed studies and models of the situation of the oceans and seas and the influence of climate change on fish fauna. I am, however, unable to agree with several of the proposals for amendments in which doubts are expressed as to whether climate change is really happening, the importance of fossil fuels and nuclear energy is emphasised and the development of renewable energy is ridiculed.
I believe that Parliament's Temporary Committee on Climate Change has helped to raise awareness among representatives of different walks of life and to set out a common position. As a compromise the extension of the Committee's mandate for nine months until the Poznan meeting is reasonable. A longer deadline might have meant our doing important work with too much of an eye on elections.
in writing. - (DE) I voted in favour of the report. The debate about climate change, which is urgently required, must be underpinned by sound scientific facts. These are provided by Mr Florenz's interim report. This report should play an important role both in the public arena and in the Commission and the Council. Scientific findings on the 'greenhouse effect' have been available for more than 180 years.
It was due to specific social conditions that this knowledge about the threat to our natural and climatic bases of life was ignored, preventing timely action and continuing to do so today. Either we start acting now on the basis of international cooperation to limit further damage and avert the disasters that are predicted and which will impact with full force on the world's poorest people first, or we continue along the road to destruction. The facts convincingly demonstrate that prompt action to reduce greenhouse gas emissions is required, and that we must limit warming to less than 2°C through changes in our lifestyles and consumer behaviour and through the adoption of political and social criteria and frameworks. I support the rapporteur's assertion that it is not a matter of arguing over emissions values; now, the debate must focus on sustainability.
The EU Sustainable Development Strategy must take account of these problems and finally establish policies on a sustainable basis. This requires a change in political priorities. Every day lost is potentially devastating and cannot be justified.